                  Case 1:19-cv-08324-DLC Document 1-2 Filed 09/06/19 Page 1 of 1


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Re: Thanks and have happy New Year.
   Date:   December 31, 2016 at 11:14 AM
     To:   Wandel, Tad Tad.Wandel@wmchealth.org


Dear Professor Wandel,
This is my dream, Thanks you for this great trust.
I will do everything to prove myself and to meet your expectations.
Amro

On Dec 30, 2016, at 07:42 PM, "Wandel, Tad" <Tad.Wandel@wmchealth.org> wrote:

  Hi Ali
  Take Step 3 on the earliest date - 1/23-24 will have to do .
  There is a high likelihood that you might start as soon as we learn that you passed Step 3 - not 7/1/2018.
  Happy New Year for you and your family
  TW

  ________________________________
  From: Amro Ali [amro.ali9@icloud.com]
  Sent: Friday, December 30, 2016 3:33 PM
  To: Wandel, Tad; wandel@wcmc.com
  Subject: Thanks and have happy New Year.


  Dear Dr.Wandel,


  Due to technical problem on my first day of USMLE step 3 exam, prometric center have to reschedule me and other candidates for other
  dates.

  I tried to get the first date to comply with the department expectaions but no exams will be administered from January 1-15. Please see the
  link below.


  http://fsmb.org/licensure/usmle-step-3<__URLSTART__http://fsmb.org/licensure/usmle-step-3/>


  I have been rescheduled by the center for January, 23 and 24th as the earliest possible day. I am still trying to take this exam earlier even if I
  have to take in another state.

  I hope this unexpected delay of 20 days would not interfere with my chances.



  I am also submitting my rank list and I hope that I will match in your outstanding program.



  Thanks and have happy New Year.

  Amro

  Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown senders.
